146 Ga. App. 117 (1978)
245 S.E.2d 466
HUGHES et al.
v.
COTTON STATES MUTUAL INSURANCE COMPANY.
55620.
Court of Appeals of Georgia.
Argued April 10, 1978.
Decided May 12, 1978.
Rehearing Denied May 31, 1978.
Altman & McGraw, Harry Jay Altman, II, for *118 appellants.
Young, Young, Ellerbee & Clyatt, F. Thomas Young, for appellee.
BELL, Chief Judge.
Plaintiffs obtained a judgment for $20,000 against a third-party tortfeasor whose vehicle was insured under a policy with a $10,000 liability limit. Plaintiffs obtained this amount from the third party's carrier. Then they brought this suit against their own insurer for recovery of the $10,000 balance due on the judgment under their uninsured motorist coverage. Plaintiffs had two separate auto policies with defendant with $10,000 uninsured motorist coverage on each policy. The trial court entered judgment for the defendant and plaintiffs appeal. Held:
In Cotton States Mut. Ins. Co. v. Austin, 143 Ga. App. 309 (238 SE2d 253), under the same fact situation, we held that the tortfeasor was not uninsured within the meaning of our statutes (Code Ann. § 56-407.1 (a) and (b)) so as to authorize the stacking of plaintiffs' separate policies. Accordingly, Austin controls and we must affirm.
Judgment affirmed. Shulman and Birdsong, JJ., concur.